Citation Nr: 1228880	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for a neck disorder. 

3. Entitlement to service connection for a bilateral leg disorder. 


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Appellant served on active duty from November 1983 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The Appellant failed to report for a scheduled Travel Board hearing on August 9, 2011.  However, in undated correspondence received by the Board in September 2011, the Appellant requested that his Travel Board hearing be rescheduled because he was unable to find transportation to the hearing on his initial scheduled date.  As such, the Board granted his request and advised the Appellant that any further requests for a change in hearing date must meet all of the requirements of 38 C.F.R. § 20.704, including timeliness of the request and establishing good cause.  38 C.F.R. § 20.704 (2011).  In telephone correspondence in March 2012, the Appellant requested that his Travel Board hearing be scheduled for the third day of any month because "he will have the finances to attend a hearing at that time."  In correspondence dated later in March 2012, the Appellant was notified that his Travel Board hearing was scheduled for Monday, May 7, 2012, merely four days removed from May 3, 2012, and was advised to notify the RO immediately if he was unable to attend the scheduled hearing.  The Appellant failed to report for the scheduled hearing and did not contact the RO.  Although his hearing was not scheduled on the third of the month, no reason has been given as to why the Appellant could not save the finances he would have had on April 3 or May 3 to attend the scheduled May 7, 2012, hearing.  As the Appellant has not provided an adequate explanation for his absence, is request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  



REMAND

The Appellant seeks entitlement to service connection for a low back disorder, a neck disorder, and a bilateral leg disorder.  Specifically, he asserts that he signed up for the Army in Teaneck, New Jersey, in November 1983.  He was eventually transported to Fort Sill in Lawton, Oklahoma, in an Army vehicle, but was thrown from the vehicle and injured when the driver hit a patch of ice en route to their destination.  The Appellant claims he was taken to the sick bay at Fort Sill and treated there for three weeks before being released by the Army and sent back to New Jersey in December 1983.  The Appellant asserts that he has had low back, neck, and bilateral leg pain since that time.  

The RO confirmed that the Appellant served in the U.S. Army from November 14, 1983, to December 20, 1983, at which time he was honorably discharged.  However, the RO has been unable to locate any of the Appellant's service treatment records.  In January 2007, the RO made a request to the National Personnel Records Center (NPRC) seeking the Appellant's complete service medical and dental records.  However, in April 2007, the NPRC responded that it could not identify a record based on the information submitted and asked the RO to resubmit if additional information could be obtained.  In August 2007, the RO sent correspondence to the Appellant requesting additional information.  Later in August 2007, the RO made a request to the NPRC seeking the Appellant's separation documents, to include his DD Form 214.  However, in September 2007, the NPRC responded that it could not identify a record based on the information furnished and asked the RO to resubmit if additional information could be obtained.  In October 2007, the RO again sent correspondence to the Appellant requesting additional information.  In February 2009, the RO issued a Formal Finding on the Unavailability of Service Treatment Records.  

In this case, VA has a heightened duty to assist the Appellant with the development of evidence in support his claim as all of his service treatment records are determined to be unavailable.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that VA's heightened duty to assist the Appellant has not been met as the record does not reflect any efforts to develop evidence from alternative sources.  In particular, the RO failed to request the Appellant complete an NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and/or NA Form 13075, Questionnaire About Military Service; or advise the Appellant of alternative documents that he may submit or request assistance in procuring.  In that regard, the Appellant has indicated that he was treated for injuries at Fort Sill in Lawton, Oklahoma, in November 1983 and/or December 1983.  Therefore, the RO must attempt to obtain any clinical/inpatient records relating to the Appellant that may be available from that facility.  Ultimately, a remand is required so that the Appellant can be given a proper notice of the unavailability of his service treatment records and informed of alternative evidence to support his claim. 

Accordingly, the case is remanded for the following action:

1.  The RO must review the claims file to determine that all procedurally appropriate actions to locate and secure the Appellant's service treatment records, to include any clinical/inpatient records for treatment of the Appellant at Fort Sill in Lawton, Oklahoma, in November 1983 and/or December 1983.  All attempts to locate and secure the Appellant's service treatment records must be documented in the claims file.  The Appellant must be informed of alternative sources for obtaining evidence to support his claim; for example, the VA military files, statements from service medical personnel, buddy statements, employment physical examination reports, medical evidence from civilian/private medical providers by whom the Appellant was treated, pharmacy prescription records, etc.  All attempts to locate and secure these records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Appellant with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Appellant is ultimately responsible for providing the evidence.  The Appellant must then be given an opportunity to respond. 

2.  The RO must request that the Appellant identify all VA and non-VA medical providers who have treated him for his claimed disorders since service separation.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Appellant must then be given an opportunity to respond. 

3.  The RO must notify the Appellant that it is his responsibility to cooperate in the development of the claim.  Failure to do so, may result in the denials of his claim.  38 C.F.R. § 3.158 (2011).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Appellant.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


